--------------------------------------------------------------------------------

Exhibit 10.11
 
AMENDMENT NO. 1
TO
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT
 
IN THE AMOUNT OF US$8,000,000
 
BY AND AMONG
 
RICEBRAN TECHNOLOGIES,
as Borrower,
 
NUTRACEA, LLC,
SRB-IP, LLC,
SRB-MERM, LLC,
SRB-LC, LLC,
SRB-MT, LLC,
SRB-WS, LLC,
RICEX COMPANY,
RICEX NUTRIENTS, INC.,
RICE SCIENCE, LLC,
RICE RX, LLC,
as Joint and Several Guarantors,
 
AND
 
TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender
 

--------------------------------------------------------------------------------

 
July 18, 2013

--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT
 
THIS AMENDMENT NO. 1 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of July 18, 2013 (the “Effective  Date”), by and among
(i) RICEBRAN TECHNOLOGIES, a corporation incorporated under the laws of the
State of California, as borrower (the “Borrower”), (ii) NUTRACEA, LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, SRB-IP, LLC, limited liability company organized and existing under
the laws of the State of Delaware, SRB­MERM, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, SRB-LC, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, SRB-MT, LLC, a limited liability company organized and existing under
the laws of the State of Delaware, SRB-WS, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, RICEX COMPANY, a
corporation incorporated under the laws of the State of Delaware, RICEX
NUTRIENTS, INC., a corporation incorporated under the laws of the State of
Montana, RICE SCIENCE, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, and RICE RX, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, as joint
and several guarantors (together, jointly and severally, the “Guarantors” and
together with the Borrower, the “Credit Parties”), and (iii) TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands, as lender (the “Lender”).
 
WITNESSETH
 
WHEREAS, the Credit Parties and the Lender have entered into that certain senior
secured revolving credit facility agreement, dated as of April 30, 2013 (the
“Credit Agreement”), pursuant to which the Lender agreed to make available to
the Borrower a secured revolving loan in the amount of Eight Million United
States Dollars (US$8,000,000), subject to the terms and conditions therein
contained, and of this amount, the Lender made an initial principal advance of
One Million Four Hundred Thousand United States Dollars (US$1,400,000) to the
Borrower;
 
WHEREAS, as of the Effective Date, a total aggregate principal amount of One
Million Four Hundred Thousand United States Dollars (US$1,400,000) of principal
plus applicable interest are outstanding;
 
WHEREAS, in connection with this Amendment, the Borrower has requested and the
Lender has agreed to advance an additional principal amount of One Million
United States Dollars (US$1,000,000) (consisting of a principal advance in the
amount of Six Hundred Thousand United States Dollars (US$600,000) (the “Second
Tranche Advance”) and, subsequently, a principal advance in the amount of Four
Hundred Thousand United States Dollars (US$400,000) (the “Third Tranche
Advance”)) to the Borrower for working capital financing for Borrower and for
any other purposes permitted under the Credit Agreement, as amended hereby;
 
WHEREAS, the parties to this Amendment desire to amend the Credit Agreement (as
amended hereby, the “Amended Credit Agreement”), as set forth herein.
2

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.                   Defined Terms. Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings assigned to such terms in
the Credit Agreement.
 
2.                  Amendment of the Amended Credit Agreement. Subject to the
terms and conditions of this Amendment, the Credit Agreement is hereby amended
and supplemented as follows:
 
(a)               all references to the “Senior Secured Revolving Credit
Facility Agreement” or the “Agreement” contained in the Credit Agreement shall
be deemed to refer to the Credit Agreement as amended hereby;
 
(b)                Section 1.1(hhh) shall be deleted in its entirety and shall
be replaced with the text “[Reserved]”.
 
(c)                Section 1.1(mmm) shall be deleted in its entirety and shall
be replaced with the following:
 
“Reserve Amount” shall mean an amount, expressed in Dollars, equal to fifteen
percent (15%) of the then applicable Revolving Loan Commitment, provided,
however that such amount shall be equal to, at a minimum, the following amounts
on the following dates:
 
US$120,000
October 18, 2013
US$200,000
November 18, 2013
US$260,000
December 18, 2013
US$320,000
January 18, 2014
US$380,000
February 18, 2014
US$440,000
March 18, 2014
US$500,000
April 18, 2014
US$560,000
May 18, 2014
US$620,000
June 18, 2014
US$660,000
July 18, 2014

 
(d)                Section 2.1(d)(ii) shall be deleted in its entirety and shall
be replaced with the text “[Reserved]”.
 
(e)                Section 2.1(e) shall be revised to replace the text “(5) if
at any time the Lender is not holding, in the Lock Box Account, an amount equal
to at least the Reserve Amount, then twenty percent (20%) of all Receipts
received into the Lock Box Account shall be withheld and applied by Lender to
amounts required to establish the Reserve Amount, until the Reserve Amount is
reached, which Reserve Amount (or portion thereof) may be kept and maintained in
the Lock Box Account during the duration of this Agreement as additional
security for the Obligations” with the following text:
3

--------------------------------------------------------------------------------

(5) if at any time the Lender is not holding, in the Lock Box Account, an amount
equal to at least the Reserve Amount, then the greater of (i) twenty 3percent
(20%) of all Receipts received into the Lock Box Account or (ii) such an amount
to achieve the Reserve Amount, shall be withheld and applied by Lender to
amounts required to establish the Reserve Amount, until the Reserve Amount is
reached, which Reserve Amount (or portion thereof) may be kept and maintained in
the Lock Box Account during the duration of this Agreement as additional
security for the Obligations
 
(f)                 The following shall be added as the final sentence of
Section 2.1(e):
 
In the event that the Receipts deposited in the Lock Box Account are
insufficient to establish the Reserve Amount pursuant to this Section, the
Borrower shall make payment into the Lock Box Account equal to the Reserve
Amount such that an amount equal to the Reserve Amount is held in the Lock Box
Account by the Lender at all times.
 
(g)                The following shall be added as Section 14.24:
 
Usury Savings Clause. Notwithstanding any provision in this Agreement or the
other Loan Documents, the total liability for payments of interest and payments
in the nature of interest, including, without limitation, all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the jurisdiction governing
this Agreement or any other applicable law. In the event the total liability of
payments of interest and payments in the nature of interest, including, without
limitation, all charges, fees, exactions or other sums which may at any time be
deemed to be interest, shall, for any reason whatsoever, result in an effective
rate of interest, which for any month or other interest payment period exceeds
the limit imposed by the usury laws of the jurisdiction governing this
Agreement, all sums in excess of those lawfully collectible as interest for the
period in question shall, without further agreement or notice by, between, or to
any party hereto, be applied to the reduction of the outstanding principal
balance of this Agreement immediately upon receipt of such sums by the Lender
hereof, with the same force and effect as though the Borrower had specifically
designated such excess sums to be so applied to the reduction of such
outstanding principal balance and the Lender hereof had agreed to accept such
sums as a penalty-free payment of principal; provided, however, that the Lender
may, at any time and from time to time, elect, by notice in writing to the
Borrower, to waive, reduce, or limit the collection of any sums in excess of
those lawfully collectible as interest rather than accept such sums as a
prepayment of the outstanding principal balance. It is the intention of the
parties that the Borrower do not intend or expect to pay nor does the Lender
intend or expect to charge or collect any interest under this Agreement greater
than the highest non-usurious rate of interest which may be charged under
applicable law.
 
3.                   Second Tranche Advance. On the Effective Date, the Lender
shall advance to the Borrower a principal amount equal to Six Hundred Thousand
United States Dollars (US$600,000), provided that all conditions precedent
contained herein have been satisfied, in the Lender’s sole and absolute
discretion.
4

--------------------------------------------------------------------------------

4.                  Third Tranche Advance. On that date which is one hundred
twenty (120) days following the Effective Date, the Lender may, in its sole and
absolute discretion (employing substantially the same analysis and metrics the
Lender used when determining to extend credit in connection with the Credit
Agreement and in connection with this Amendment), advance to the Borrower a
principal amount equal to Four Hundred Thousand United States Dollars
(US$400,000). At a minimum, the conditions contained in Section 2.1(a) of the
Credit Agreement must be satisfied, in Lender’s sole and absolute discretion,
provided, however, that the satisfaction of such conditions shall not guarantee
that the Third Tranche Advance shall be made.
 
5.                  Use of Proceeds. Notwithstanding anything which may be
contained in the Credit Agreement to the contrary, the advance being made in
connection with this Amendment shall be used for general working capital
purposes including advances to Nutra SA/Irgovel.
 
6.                  Renewal of Revolving Loan. Pursuant to Section 2.3 of the
Amended Credit Agreement, by its execution hereof, the Borrower hereby provides
written notice to Lender of Borrower’s election to renew the Revolving Loan
Commitment and extend the Revolving Loan Maturity Date for an additional six (6)
month period commencing on the Effective Date and terminating on January 18,
2014 (subject to the terms and conditions of the Credit Agreement, as amended
hereby) and, by its execution hereof, the Lender hereby consents and agrees to
such renewal and extension.
 
7.                  Issuance of Amended Promissory Note. Subject to the terms
and conditions of this Amendment, the Borrower shall and does hereby agree to
issue to the Lender, simultaneously with the execution of this Amendment, an
original promissory note in the principal amount of Two Million Four Hundred
Thousand United States Dollars (US$2,400,000), or such lesser principal amount
as may be outstanding from time to time, dated as of the Effective Date, in the
form attached hereto as Exhibit A (the “Amended Promissory Note”).
 
8.                  Cancellation of Existing Promissory Note. By the Credit
Parties’ execution and delivery to the Lender of the Amended Promissory Note,
that certain promissory note originally issued by the Borrower in favor of the
Lender, dated April 30, 2013, in the original principal amount of One Million
Four Hundred Thousand United States Dollars (US$1,400,000) shall be hereby
immediately and irrevocably cancelled without further action on the part of the
Lender or the Credit Parties. It is the intention of the parties that while the
Amended Promissory Note amends, restates, replaces and supersedes the existing
promissory note, in its entirety, the issuance of the Amended Promissory Note is
not in payment or satisfaction of the existing promissory note, but rather is
the substitute of one evidence of debt for another without any intent to
extinguish the existing debt.
 
9.                  Representations and Warranties of the Credit Parties. The
Credit Parties each represent and warrant to the Lender that immediately after
giving effect to this Amendment, the representations and warranties of each
Credit Party set forth in the Credit Agreement, as amended hereby, are true and
correct in all material respects and no Default or Event of Default shall have
occurred and be continuing.
5

--------------------------------------------------------------------------------

  10.            Security Interest Confirmation.  The Credit Parties each hereby
represent, warrant and covenant that (i) the Lender’s security interests in all
of the “Collateral” (as such term is defined in each Security Agreement executed
by each of the Credit Parties in connection with the Credit Agreement) are and
remain valid, perfected, security interests in such Collateral, (ii) the
additional principal amount advanced by the Lender in connection with this
Amendment and the Amended Promissory Note and any and all additional obligations
incurred by the Credit Parties in connection therewith constitute Obligations
(as defined in the Credit Agreement) and such additional principal amount and
additional obligations are each secured by Lender’s security interests in all of
the Collateral, and (iii) the Credit Parties have not granted any other
encumbrances or security interests of any nature or kind in favor of any other
Person affecting any of such Collateral, other than Permitted Liens.
 
 11.            No Defaults. Each Credit Party hereby represents and warrants
that as of the Effective Date there exists no Event of Default or any condition
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.
 
  12.            Covenants. Each Credit Party hereby reaffirms that each has
duly performed and observed the covenants and undertakings set forth in the
Credit Agreement and each Loan Document, and each covenants and undertakes to
continue to duly perform and observe such covenants and undertakings, as amended
hereby, so long as the Credit Agreement, as amended hereby, shall remain in
effect.
 
  13.            No Other Amendment. All other terms and conditions of the
Credit Agreement shall remain in full force and effect and the Credit Agreement
shall be read and construed as if the terms of this Amendment were included
therein by way of addition or substitution, as the case may be.
 
  14.            Ratification. The Credit Parties hereby acknowledge, represent,
warrant and confirm to the Lender that: (i) the Credit Agreement, as amended
hereby, and each of the Loan Documents executed by the Credit Parties are valid
and binding obligations of the Credit Parties, enforceable against the Credit
Parties in accordance with their respective terms; (ii) all obligations of the
Credit Parties under the Credit Agreement, as amended hereby, and each of the
Loan Documents are, shall be and continue to be secured by and under the
respective Security Agreements entered into by the Credit Parties in connection
with the Credit Agreement and all other Loan Documents; (iii) there are no
defenses, setoffs, counterclaims, cross-actions or equities in favor of the
Credit Parties to or against the enforcement of the Credit Agreement, as amended
hereby, or any of the Loan Documents, and to the extent the Credit Parties have
any defenses, setoffs, counterclaims, cross-actions or equities against the
Lender and/or against the enforceability of the Credit Agreement, as amended
hereby, or any of the Loan Documents, the Credit Parties acknowledge and agree
that same are hereby fully and unconditionally waived; and (iv) no oral
representations, statements, or inducements have been made by the Lender or any
agents or representatives of the Lender with respect to the Credit Agreement, as
amended hereby, or any of the Loan Documents.
6

--------------------------------------------------------------------------------

  15.            Fees and Expenses. The Borrower agrees to pay to the Lender,
upon the execution hereof, (i) a commitment fee equal to Twelve Thousand United
States Dollars (US$12,000), (ii) a legal fee equal to Twelve Thousand Five
Hundred United States Dollars (US$12,500), (iii) an asset monitoring fee equal
to Two Thousand United States Dollars ($2,000), and (iv) all costs and expenses
of the Lender and Lender's counsel in connection with the preparation and
execution of this Amendment, including, but not limited to, documentary stamp
tax fees, UCC-1 Financing Statement search fees, and Certificate of Good
Standing fees. The Lender and the Borrower agree that all fees payable by the
Borrower to the Lender upon the execution hereof shall be listed on the closing
statement executed in connection herewith.
 
  16.          Share Issuance. The Borrower shall pay to Lender a fee for
investment banking and advisory services provided by the Lender to the Borrower
on or prior to the date of the Second Tranche Advance by issuing to Lender in an
unregistered offering that number of shares of the Borrower’s Common Stock equal
to a dollar amount of Two Hundred Eighty Thousand United States Dollars
(US$280,000.00) (the “Share Value”). The parties agree that the number of shares
initially issuable to Lender on or prior to the date of the Second Tranche
Advance (such date, the “Valuation Date”) shall be Four Million (4,000,000)
shares of Common Stock (the “Shares”). The Borrower shall instruct its transfer
agent to issue certificates representing the Shares on the Valuation Date and
shall cause its transfer agent (the “Transfer  Agent”) to deliver such
certificates to Lender within five (5) Business Days from the Valuation Date. In
the event such certificates representing the Shares issuable hereunder shall not
be delivered to the Lender within five (5) Business Days of the Valuation Date,
same shall be an immediate default under this Amendment, the Credit Agreement,
as amended hereby, and the other Loan Documents. The Shares, when issued, shall
be deemed to be validly issued, fully paid, and non-assessable. The Shares shall
be deemed fully earned as of the date of the Second Tranche Advance, in
consideration therefore, regardless of the amount or number of Revolving Loans
made hereafter.
 
(a)          Adjustment to Shares. In the event that a mandatory redemption has
not occurred pursuant to the immediately subsequent Section, it is the intention
of the Borrower and Lender that by a date that is twelve (12) months after the
Valuation Date (the “Twelve Month Valuation Date”) the Lender shall have
generated net proceeds from the sale of the Shares equal to the Share Value.
Subject to the restrictions contained herein, the Lender shall have the right to
sell the Shares in the Principal Trading Market or otherwise, at any time in
accordance with applicable securities laws. At any time the Lender may elect
after the Twelve Month Valuation Date (or prior to such Twelve Month Valuation
Date, if Lender has sold all the Shares prior to such Twelve Month Valuation
Date) but before that date which is thirty-six (36) months following the
Valuation Date (the “Expiration Date”), the Lender may deliver to the Borrower a
reconciliation statement showing the net proceeds actually received by the
Lender from the sale of the Shares, which net proceeds for purposes of this
Agreement shall equal the total purchase price of those shares in the open
market, less any broker’s fees paid to execute the orders for such sales (the
“Sale Reconciliation”). If, as of the date of the delivery by Lender of the Sale
Reconciliation (“Sale Reconciliation Date”), the Lender has not realized net
proceeds from the sale of such Shares equal to at least the Share Value after
the sale of all Shares in its possession, as shown on the Sale Reconciliation,
then the Borrower shall immediately take all required action necessary or
required in order to cause the issuance of additional shares of Common Stock to
the Lender, at the Lender’s sole discretion, in an amount sufficient such that,
when sold and the net proceeds thereof are added to the net proceeds from the
sale of any of the previously issued and sold Shares, the Lender shall have
received total net funds equal to the Share Value. If additional shares of
Common Stock are issued pursuant to the immediately preceding sentence, and
after the sale of such additional issued shares, the Lender still has not
received net proceeds equal to at least the Share Value, then the Borrower shall
again be required to immediately take all action necessary or advisable in order
to cause the issuance of additional shares of Common Stock to the Lender as
contemplated above, and such additional issuances shall continue from time to
time until the earlier of the Expiration Date or until the Lender has received
net proceeds from the sale of such Common Stock equal to the Share Value. In the
event the Lender receives net proceeds from the sale of Shares equal to the
Share Value, and the Lender still holds any Shares, the Lender shall return all
such remaining Shares to the Borrower. In the event additional Common Stock is
required to be issued as outlined above, the Borrower shall instruct its
Transfer Agent to issue certificates representing such additional shares to the
Lender immediately subsequent to the Lender’s notification to the Borrower that
additional shares are issuable hereunder, and the Borrower shall in any event
cause its Transfer Agent to deliver such certificates to Lender within five (5)
Business Days following the date Lender notifies the Borrower that additional
shares are to be issued hereunder. In the event such certificates representing
such additional shares issuable hereunder shall not be delivered to the Lender
within said five (5) Business Day period, same shall be an immediate default
under this Amendment, the Credit Agreement, as amended hereby, and the Loan
Documents.
7

--------------------------------------------------------------------------------

(b)               Mandatory Redemption. On each of the following dates (the
“Redemption Dates”), the Borrower shall redeem one-quarter (1/4) of the Shares
then in Lender’s possession for Seventy Thousand United States Dollars
(US$70,000) per quarter: (i) eighteen (18) months following the Valuation Date;
(ii) twenty four (24) months following the Valuation Date; (iii) thirty (30)
months following the Valuation Date; and (iv) thirty-six (36) months following
the Valuation Date (such final date, the “Final Redemption Date”). In the event
that the Lender has sold any Shares prior to the Final Redemption Date, any cash
proceeds received by the Lender from any sales of such Shares shall be deducted
from the amount to be paid by the Borrower on the Final Redemption Date and, if
such amount is greater than the amount to be paid by the Borrower on the Final
Redemption Date, any excess cash proceeds received by the Lender from any sales
of Shares shall be deducted from the amount to be paid by the Borrower on the
immediately prior Redemption Date and such application of proceeds shall
continue in reverse chronological order.
 
(c)               Optional Redemption. At any time the Shares shall become
unrestricted or saleable under Rule 144 (assuming the holders thereof are not
affiliates of Borrower) and remain unsold, the Borrower may redeem any unsold
Shares, or any portion thereof, for a price equal to the Share Value or, if
applicable, that fractional portion of the Share Value equal to the fraction of
the Shares which have not be resold as of the date of such request for
redemption. Upon Lender’s receipt of such cash payment in accordance with the
immediately preceding sentence, the Lender shall return any then remaining
Shares in its possession back to the Borrower and otherwise undertake any
required actions reasonably requested by Borrower to have such then remaining
redeemed Shares returned to Borrower. Any cash proceeds received by the Lender
from any optional redemption of Shares shall be deducted from the amount to be
paid by the Borrower on the Final Redemption Date and, if such amount is greater
than the amount to be paid by the Borrower on the Final Redemption Date, any
excess cash proceeds received by the Lender from any optional redemption of
Shares shall be deducted from the amount to be paid by the Borrower on the
immediately prior Redemption Date and such application of proceeds shall
continue in reverse chronological order.
8

--------------------------------------------------------------------------------

(d)               Observer Rights. Until an amount equal to the Share Value has
been received by the Lender Pursuant to this Section 16, one representative of
Lender (“Observer”) shall have the right to attend, at Lender’s sole expense,
all regular and special meetings of the board of directors of Borrower
(“Board”), in a nonvoting observer capacity and, in this respect, the Company
shall provide such representative copies of all notices, minutes, consents and
all other materials provided to the Board members, at the time such materials
are provided to the Board members; provided that Observer shall enter into a
confidentiality agreement with the Company in a form reasonably satisfactory to
the Company.


Notwithstanding anything to the contrary herein, the Company reserves the right
to withhold any information from any Observer if (A) access to such information
or attendance at such meeting could adversely affect the attorney-client
privilege between the Company and its counsel, (B) access to such information or
attendance at such meeting could cause the Company to violate the Company’s
obligations with respect to confidential or proprietary information of third
parties, (C) if the information or meetings are relating to Borrower’s
obligations under the Credit Agreement, or (D) such Observer is affiliated with
a competitor of the Company.
 
  17.            Conditions Precedent. The effectiveness of this Amendment shall
be expressly subject to the following conditions precedent:
 
(a)               Amendment. Each Credit Party shall have executed and delivered
to the Lender this Amendment;
 
(b)               Amended Promissory Note. Each Credit Party shall have executed
and delivered to the Lender the Amended Promissory Note;
 
(c)               Acknowledgement and Consent to Subordination Agreement. The
Lender shall have received such acknowledgements and consents to this Amendment
from any parties to the Subordination Agreement as the Lender shall require.
 
(d)               Closing Statement. The Borrower shall have executed and
delivered to the Lender a closing statement in form and substance satisfactory
to the Lender;
 
(e)               Opinion of Counsel. The Lender shall have received a customary
opinion of the Credit Parties’ counsel, in form and substance satisfactory to
the Lender in its sole discretion;
 
(f)                Corporate Documents. The Lender shall have received such
evidence as it may require as to the authority of the officers or
attorneys-in-fact executing this Amendment and such other corporate documents it
may request, including, but not limited to, approval of the board of directors
or managers of each of the Credit Parties, resolutions of the shareholders of
the Subsidiaries of the Borrower, and an officer’s certificate of each Credit
Party, each in form and substance satisfactory to the Lender in its sole
discretion;
 
(g)               Search Results. The Lender shall have received copies of UCC
search reports dated such a date as is reasonably acceptable to Lender, listing
all effective financing statements which name the Credit Parties and/or their
subsidiaries, under their present name and any previous names, as debtors,
together with copies of such financing statements;
 
(h)               Certificate of Good Standing. The Lender shall have received a
Certificate of Good Standing from the Secretary of State of the state of
organization of each Credit Party, and each subsidiary thereof, evidencing the
good standing thereof;
9

--------------------------------------------------------------------------------

(i)                  Fees Paid. The Lender or its counsel shall have received
payment in full of all fees and expenses due under this Amendment; and
 
(j)                Eligible Accounts. The Borrower shall have delivered such
evidence to the Lender as the Lender shall request evidencing the amount of
Eligible Accounts and the Lender shall be satisfied, in its sole discretion,
with such amount and that such amount permits an additional principal advance
hereunder;
 
(k)               No Event of Default; Representations and Warranties. The
Lender shall be satisfied, and shall have received a certificate signed by a
duly authorized officer of each Credit Party, dated such a date as is reasonably
acceptable to Lender, that (i) no Event of Default or event which, with the
passage of time, giving of notice or both would become an Event of Default have
occurred and be continuing; and (ii) the representations and warranties of the
Borrower contained in the Credit Agreement, as amended and supplemented hereby,
shall be true on and as of the Effective Date (except to the extent such
representation or warranty expressly relates to an earlier date).
 
18.            Advisory Agreement. Within ten (10) Business Days of the
Effective Date, the Borrower and the Lender, or an affiliate or representative
thereof, shall execute and deliver to the Lender an advisory agreement, in form
and substance acceptable to the Lender in its sole discretion.
 
19.            Execution in Counterparts. This Amendment may be executed in one
or more counterparts, all of which taken together shall be deemed and considered
one and the same Amendment, and same shall become effective when counterparts
have been signed by each party and each party has delivered its signed
counterpart to the other party. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format file or other
similar format file, such signature shall be deemed an original for all purposes
and shall create a valid and binding obligation of the party executing same with
the same force and effect as if such facsimile or “.pdf”signature page was an
original thereof.
 
20.            Authority and Approval of Agreement; Binding Effect. The
execution and delivery by the Credit Parties of this Amendment, and the
documents executed and delivered in connection herewith, and the performance by
Credit Parties of all of its obligations hereunder and thereunder, have been
duly and validly authorized and approved by the Credit Parties and its boards of
directors pursuant to all applicable laws, and other than the corporate action
or resolutions delivered by the Credit Parties in connection with this
Amendment, no other corporate action or consent on the part of the Credit
Parties, its board of directors, stockholders or any other Person is necessary
or required by the Credit Parties to execute this Amendment, and the documents
executed and delivered in connection herewith and therewith, to consummate the
transactions contemplated herein and therein, or perform all of the Credit
Parties’ obligations hereunder and thereunder. This Amendment, and each of the
documents executed and delivered in connection herewith and therewith, have been
duly and validly executed by the Credit Parties (and the officer executing this
Amendment and all such other documents is duly authorized to act and execute
same on behalf of the Credit Parties) and constitute the valid and legally
binding agreements of the Credit Parties, enforceable against the Credit Parties
in accordance with their respective terms.
10

--------------------------------------------------------------------------------

21.              GOVERNING LAW. EXCEPT IN THE CASE OF THE MANDATORY FORUM
SELECTION CLAUSE SET FORTH HEREIN, THIS AMENDMENT, THE CREDIT AGREEMENT, AS
AMENDED HEREBY, THE LOAN DOCUMENTS AND THE AMENDED PROMISSORY NOTE SHALL BE
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEVADA WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.
 
22.               MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING
TO, OR IN CONNECTION WITH THE AMENDMENT OR RELATED TO ANY MATTER WHICH IS THE
SUBJECT OF OR INCIDENTAL TO THE AMENDMENT (WHETHER OR NOT SUCH CLAIM IS BASED
UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA.
THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND
GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW..
 
23.               Amendment Effective Date. All references in any Loan Document
to the Credit Agreement on and after the date hereof shall be deemed to refer to
the Credit Agreement as amended hereby, and the parties hereto agree that on and
after the Effective Date, the Credit Agreement, as amended hereby, is in full
force and effect.
 
[signature pages follow]
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Effective Date.
 
BORROWER:
 
RICEBRAN TECHNOLOGIES
 
By: /s/ J. Dale Belt
 
Name: J. Dale Belt
Title: Chief Financial Officer

 
LENDER:
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
 
By:
TCA Global Credit Fund GP, Ltd.
 
Its:
General Partner
 
 
By:
 
 
Name:    
Robert Press
 
Title:      
Director
 

 
[ signature page 1 of 3 ]

--------------------------------------------------------------------------------

CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing amendment no. 1 to the senior
secured revolving credit facility agreement (the “Amendment”) as a guarantor,
hereby consents and agrees to said Amendment and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said Amendment.
 
GUARANTORS:
 
 
NUTRACEA, LLC
 
 
 
By:
/s/ J. Dale Belt
 
Name:
J. Dale Belt
Title:
SRB-IP. LLC

 
SRB-IP. LLC
 
 
 
 
By:
/s/ J. Dale Belt
 
Name:
J. Dale Belt
 
Title:
Secretary
 

 
SRB-MERM, LLC
 
 
 
 
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Title:
Secretary

 
SRB-LC, LLC
 
 
 
 
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Title:
Secretary

 
SRB-MT, LLC
 
 
 
 
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Title:
Secretary

 
 [ signature page 2 of 3 ]

--------------------------------------------------------------------------------

 
SRB-WS, LLC
   
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Its:
Secretary
   
RICEX COMPANY
   
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Its:
Secretary
   
RICE SCIENCE LLC
   
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Its:
Secretary
   
RICE RX, LLC
   
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Its:
Secretary

 
[ signature page 3 of 3 ]

--------------------------------------------------------------------------------

EXHIBIT A
 
AMENDED PROMISSORY NOTE
 
 

--------------------------------------------------------------------------------